IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MILTON ANTOINE BROWN,

Plaintiff,
v. Civil Action No. 3:19CV2?2

JOHN A. GIBNEY, JR.,
Defendant.
MEMDRANDUM OPINION
Milton Antoine Brown, a Virginia inmate, submitted this
action and requested leave to proceed in forma pauperis. The
pertinent statute provides:
In no event shall a prisoner bring a civil action [in
forma pauperis] if the prisoner has, on 3 or more prior
occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it
is frivolous, malicious, or fails to state a claim upon

which relief may be granted, unless the prisoner is under
imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Brown has at least three other actions or
appeals that have been dismissed as frivolous or for failure to

state a claim. See, e.g., Brown v. Goff, No. 3:18CV223, ECF

 

Nos. ?, 8 (E.D. Va. June 13, 2018); Brown v. United States

 

Department of Justice, No. 3:18CV347, ECF Nos. 3, 4 (E.D. Va. June

 

12, 2018); Brown v. United States Department of Justice,r
No. 3:18CV341, ECF Nos. 3, 4 (E.D. Va. June 12, 2018); Brown v.

United States Department of Justice, No. 3:18CV339, ECF Nos. 3, 4

 

(E.D. Va. June 12, 2018); Brown v. Smith, No. 3:18CV225, ECF Nos.

8, 9 (E.D. Va. June 12, 2018) Brown’s current complaint does not
suggest that he is in imminent danger of serious physical
harm. Accordinglyr Brown's request to proceed in fgrm§ pauperis
will be denied. The action will be dismissed without prejudice.
If Plaintiff wishes to proceed with this action, he may submit a
new complaint with the full $400 filing fee. The Court will
process such a complaint as a new civil action.

The Clerk is directed to send a copy of this Memorandum
Opinion to Brown.

It is so ORDERED.

/S/ lip

Robert E. Payne
Date: /l/l §§ pf w)? Senior United States District Judge
i

Richmond, V inia

